ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                )
                                           )
BYA International, LLC                     )      ASBCA No. 58824
                                           )
Under Contract No. W5J9LE-10-C-0031        )

APPEARANCES FOR THE APPELLANT:                   Michael H. Payne, Esq.
                                                 Amy M. Kirby, Esq.
                                                  Cohen Seglias Pallas Greenhall & Furman, PC
                                                  Philadelphia, PA

                                                 Donald C. Holmes, Esq.
                                                  Donald C. Holmes & Associates
                                                  Greensboro, MD

APPEARANCES FOR THE GOVERNMENT:                  Thomas H. Gourlay, Jr., Esq.
                                                  Engineer Chief Trial Attorney
                                                 James D. Stephens, Esq.
                                                  Assistant District Counsel
                                                  U.S. Army Engineer District, Middle East
                                                  Winchester, VA

                             ORDER OF DISMISSAL

     The dispute has been settled. The appeal is dismissed with prejudice.

     Dated: 11 May 2016




                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA No. 58824, Appeal of BYA International, LLC, rendered
in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                            2